McKinstry, J.:
The only point argued by counsel for appellant was, that it appeared from the “ judgment roll ” that defendant had been tried upon an unauthorized information, inasmuch as it nowhere appears that he was ever examined or committed by a magistrate, as required by § 8, article i, of the Constitution of the State.
The roll which, by § 1207 of the Penal Code, the clerk of the Superior Court is directed to make up and file is there styled “ a record of the action.” The section does not require the proceedings before the committing magistrate to be inserted in the record, nor does it permit such proceedings to be annexed to the roll.
The defendant demurred to the information upon the ground suggested. But § 959 of the Penal Code provides that the information shall be sufficient, if certain things therein enumerated “ can be understood therefrom.” That section does not require, nor intimate, that the information shall contain any averment with reference to the examination of defendant before a committing magistrate.
Judgment affirihed.
Morrison, C. J., Ross, J., Myrick, J., and Sharpstein, J., concurred.